Citation Nr: 0638431	
Decision Date: 12/11/06    Archive Date: 12/19/06

DOCKET NO.  05-24 165	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to an effective date prior to May 22, 2003, for 
service connection for HIV/AIDS, HTLVIII, and for dysphoric 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel


INTRODUCTION

The veteran served on active duty from June 1982 to May 1987.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a November 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The November 2003 rating decision on appeal granted the 
veteran's claims for service connection for HIV/AIDS, 
HTLVIII, and for a dysphoric disorder.  The RO assigned the 
veteran an effective date of May 22, 2003.  This was the date 
stamped by the RO's mail room on the veteran's application 
for compensation.  However, the veteran maintains that he 
first submitted a claim for service connection for these 
disabilities in January 2003, and he seeks an effective date 
in January 2003.  In support of his claim the veteran 
submitted a May 12, 2003 letter from the RO to the veteran 
informing the veteran that he had been scheduled for a VA 
examination in response to his claim for compensation or 
pension benefits.  As such, this letter does provide evidence 
that the veteran had submitted some sort of application for 
VA benefits prior to May 12, 2003.  The record does not 
indicate that any development has been done to determine what 
led to the issuance of the May 12, 2003 VA notice letter.  
Accordingly, the veteran's claim must be remanded so that the 
VA records pertinent to the May 12, 2003 letter may be 
obtained and considered.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Hines, Illinois VA Medical 
Center and request all documentation that 
would show why the veteran was sent the 
May 12, 2003 letter scheduling him for a 
VA examination, and would show what 
disabilities were to be examined.  This 
should include requesting the veteran's 
medical administrative file.

2.  Determine if the veteran appeared for 
the scheduled May 16, 2003 VA examination.  
If such VA examination was performed, 
obtain the May 16, 2003 VA examination 
report and associate it with the veteran's 
claims file.

3.  Upon completion of the above requested 
development, and any other necessary 
development, reconsider the veteran's 
claim.  If the benefit sought on appeal is 
not granted to the veteran's satisfaction 
or if a timely notice of disagreement is 
received with respect to any other matter, 
the veteran and his representative should 
be provided a supplemental statement of 
the case on all issues in appellate status 
and be afforded the appropriate 
opportunity to respond.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
K. Osborne
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



